UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2022


JOSE LEONARDO MERINO-CASTRO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 3, 2016                    Decided:    May 31, 2016


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Anna Aita, LAW OFFICES OF ANNA AITA, Glen Burnie, Maryland, for
Petitioner.     Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Stephen J. Flynn, Assistant Director, Imran R.
Zaidi,   Office    of   Immigration Litigation,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Leonardo Merino-Castro, a native and citizen of El

Salvador,     petitions         for    review       of     an    order   of    the      Board    of

Immigration         Appeals           (Board)         denying         his         motion        for

reconsideration.          We dismiss the petition for review.

      On June 9, 2015, the Board dismissed Merino-Castro’s appeal

from the immigration judge’s (IJ) order finding him removable

and denying his applications for asylum, withholding of removal,

and   protection       under      the     Convention             Against      Torture      (CAT).

Merino-Castro filed a motion seeking reconsideration of the IJ’s

adverse credibility finding.                   The Board denied reconsideration,

noting    that   it       did    not    find        that    the     IJ     made    an    adverse

credibility finding, but affirmed the IJ’s decision that Merino-

Castro did not meet his burden of proof.

      Only    the     Board’s         denial    of       Merino-Castro’s           motion       for

reconsideration is properly before this court as he failed to

timely petition for review of the Board’s June 9, 2015 decision

dismissing his appeal.                Merino-Castro had 30 days from the date

of this initial decision to timely file a petition for review.

See   8   U.S.C.      §    1252(b)(1)          (2012).            This     time      period     is

“jurisdictional       in    nature       and    must        be    construed       with     strict

fidelity to [its] terms.”                  Stone v. INS, 514 U.S. 386, 405

(1995).      The filing of a motion to reopen or reconsider with the

Board does not toll the 30-day period for seeking review of an

                                                2
underlying decision.               Id. at 394.       Accordingly, our review is

limited to the propriety of the Board’s August 31, 2015 denial

of Merino-Castro’s motion for reconsideration.

      The denial of a motion for reconsideration is reviewed for

abuse of discretion.                8 C.F.R. § 1003.2(a) (2015); Urbina v.

Holder,      745 F.3d 736,     741    (4th   Cir.    2014).           A    motion   for

reconsideration           asserts    that    the   Board    made       an   error    in   its

earlier decision.           The movant must specify the error of fact or

law in the Board’s prior decision.                  See 8 C.F.R. § 1003.2(b)(1)

(2015).            We     will     reverse    a    denial        of     a       motion    for

reconsideration            “only     if      the    Board        acted          arbitrarily,

irrationally, or contrary to law.”                      Urbina, 745 F.3d at 741

(internal quotation marks omitted).

      The     only      issue    Merino-Castro      raised        in    his      motion   for

reconsideration was a challenge to the Board’s consideration of

the   IJ’s    adverse       credibility      finding.           Because     Merino-Castro

does not challenge the Board’s resolution of that issue in his

brief, review of that issue is waived.                          Under Rule 28 of the

Federal Rules of Appellate Procedure, “the argument [section of

the brief] . . . must contain . . . appellant’s contentions and

the   reasons       for    them,    with    citations      to    the    authorities       and

parts of the record on which the appellant relies.”                                 Fed. R.

App. P. 28(a)(8)(A).             Furthermore, the “[f]ailure to comply with

the specific dictates of [Rule 28] with respect to a particular

                                              3
claim triggers abandonment of that claim on appeal.”                       Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); see

also Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)

(failure to challenge the denial of relief under the CAT results

in abandonment of that challenge).

     We    lack    jurisdiction      to   review     the    issues     Merino-Castro

raises     in     his    brief    because       he   failed       to     exhaust    his

administrative remedies by raising these issues in his motion

for reconsideration.           See 8 U.S.C. § 1252(d)(1) (2012) (“A court

may review a final order of removal only if . . . the alien has

exhausted all administrative remedies available to the alien as

of right.”); Kporlor v. Holder, 597 F.3d 222, 226 (4th Cir.

2010) (“It is well established that an alien must raise each

argument to the [Board] before we have jurisdiction to consider

it.” (internal quotation marks omitted)).

     Accordingly,         we   dismiss    the    petition        for   review.       We

dispense    with        oral   argument     because       the    facts     and     legal

contentions       are   adequately    presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                          4